Citation Nr: 0723734	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-36 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left eye 
disability.  

5.  Entitlement to service connection for allergic rhinitis.  

6.  Entitlement to an increased initial (compensable) rating 
for right wrist scars. 

7.  Entitlement to an increased rating for reactive airway 
disease (asthma), initially evaluated 10 percent disabling 
from April 20, 2004, to March 22, 2005, and 30 percent 
disabling effective March 23, 2005.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to April 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and subsequent rating 
decisions from the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In May 2007, the veteran testified at a hearing at the RO 
before the undersigned.  At that hearing, he withdrew his 
appeal regarding entitlement to service connection for sleep 
apnea.

The issues of entitlement to service connection for upper and 
lower back, right knee, left eye, and allergic rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's 5 right wrist scars comprise an area of 
less than 6 square inches; they are well healed and 
asymptomatic; and they are not depressed or otherwise 
manifested by tissue loss, tenderness, adherence to the 
underlying tissue, ulceration, inflammation, edema, or 
limitation of function.

2.  From April 20, 2004, to March 22, 2005, the veteran's 
asthma was productive of FEV-1 of 97.4 percent predicted, and 
FEV-1/FVC of 88.9 percent predicted; and did not require 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.

3.  From March 23, 2005 the veteran's asthma was productive 
of FEV-1 of 97.4  percent predicted, and FEV-1/FVC of 88.9 
percent predicted; required no more than daily use of 
inhalation therapy; the asthma has not required monthly 
visits to a physician for exacerbations or at least three 
courses of corticosteroids per year.


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for an initial rating 
higher than 0 percent for the right wrist scar.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7801-05 (2006).

2.  The schedular criteria are not met for a rating in excess 
of 10 percent for reactive airway disease between April 20, 
2004, to March 22, 2005, and a rating in excess of 30 percent 
for reactive airway disease from March 23, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran was provided with notice of the evidence 
necessary to establish service connection for right wrist 
scars and asthma in December 2004.  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating in July 2005 and March 2006, and effective 
date for the service connection claim in March 2006, i.e., 
the "downstream" issues.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a October 2006 
supplemental statement of the case following the provision of 
complete and adequate notice.  The veteran has not alleged 
any prejudice as a result of the notification on the 
downstream issues, nor has any been shown.  
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no- 
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Since the veteran timely appealed the rating initially 
assigned for his right wrist scar, consideration must be 
given to his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, v. West, 12 
Vet. App. 119, 125-26.  

A.  Right Wrist Scars

A VA examination was conducted in February 2005.  Right wrist 
examination noted the following 5 scars: 3/4 inch by 1/4 inch 
over the mid-volar area, 3/8 inch by 1/4 inch over the ulnar 
volar area, a 1/4 inch by 1/4 inch over the radial volar 
area, 1/2 inch by 1/8 inch over the ulnar aspect of the fifth 
metacarpal, and a 1 1/2 inch by 1/4 inch over the dorsal 
aspect of the fifth metacarpal.  The examiner also noted that 
the scars were all well healed, and without redness, 
tenderness, elevation, depression, soft tissue loss, or 
adhesions.  The veteran made a fist normally, and had 
complete extension of all fingers.  Extension of the right 
wrist was to 55 degrees, flexion was to 87 degrees, degrees, 
ulnar deviation was to 49 degrees, and radial deviation was 
to 8 degrees.  The examiner also stated that there was no 
pain on range of motion, no additional limitation of motion 
with repetitive testing, and no flare ups.  The diagnosis was 
right wrist scars, secondary to glass lacerations, no 
diagnosis of wrist tendon pain.

The veteran's right wrist scar is rated under Diagnostic Code 
7805.  This code indicates the scar is rated on limitation of 
function of the affected part.  However, as noted by the VA 
examination, the veteran's scars do not limit the functioning 
of his right wrist.  Therefore, a compensable rating is not 
for application because the scar is essentially asymptomatic 
and causes no associated functional impairment- either in the 
right wrist or elsewhere.

There is no evidence that the scar is unstable to warrant 
application of Diagnostic Code 7803, superficial, unstable 
scars.  Another analogous diagnostic code that possibly could 
be used to provide the veteran with a higher rating is 
Diagnostic Code 7804.  However, as no pain has been shown, a 
higher rating under this Diagnostic Code is not for 
application either.

The veteran's scar is not analogous to Diagnostic Codes 7801 
and 7802 that pertain to large, deep scars or large scars 
that cause limitation of motion as the veteran's scars do not 
exceed 6 square inches, the minimum area of coverage required 
for a compensable rating.  

The veteran, at his hearing, contends that his inservice 
right wrist injury severed arteries causing circulatory 
problems and limitation of motion but that these issues have 
not been addressed by VA medical personnel.  However, the 
examiner who conducted the February 2005 examination found no 
underlying tissue loss or loss of function.  

The veteran also submitted chiropractic treatment notes at 
his hearing, which he noted, would support his claim.  
However, they do not refer to any diagnosis or treatment of a 
right wrist disability.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

B.  Reactive Airway Disease (Asthma)

The revised rating criteria for bronchial asthma are found at 
38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 percent rating 
is warranted for FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  A 30 percent rating requires 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 
rating of 60 percent is warranted for bronchial asthma with 
an FEV-1 of 40 to 55 percent of predicted; FEV-1/FVC of 40 to 
55 percent of predicted; where at least monthly visits to a 
physician are required for exacerbations; or where 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2005).  An evaluation of 100 
percent is warranted with an FEV-1 less than 40 percent of 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

1.  From April 20, 2004, to March 22, 2005

A February 2005 VA pulmonary examination reported a FEV-1 of 
97.4 percent of predicted, and a FEV-1/FVC of 88.9 percent of 
predicted.  The veteran reported that, since separation from 
service, he has used inhalers as needed.  He last used a 
prescription inhaler in June 2004, and used a nonprescription 
inhaler about once a week, which helped the condition.  As 
daily inhalational or oral bronchodilator therapy as required 
for a higher 30 percent evaluation during this period was not 
reported, and clinical findings on objective examination did 
not approximate the criteria for an evaluation in excess of 
10 percent for this period, a higher rating is not warranted.  

The veteran, based on the February 2005 pulmonary 
examination, would not be entitled to a higher rating under 
any analogous code for his pulmonary condition during this 
period.  See Diagnostic Codes 6600, 6603, 6604.  

At his hearing, the veteran contended that he has been using 
the same dosage of inhalational or oral bronchodilators since 
separation from service, and therefore, he is at least 
entitled to a 30 percent rating since separation from 
service.  The record does, in fact, reflect that the veteran 
has used inhalers since separation from service, however, the 
contemporaneous medical records, such as the February 2005 VA 
examination, note that he has reported less than daily use of 
those inhalers.  The Board accepts the veteran's multiple 
reports of his history of inhaler usage, given for the 
purpose of obtaining medical treatment, as more probative 
than his testimony regarding his history of inhaler usage 
given for the purpose of obtaining monetary benefits.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

2.  From March 23, 2005

On March 23, 2005, the veteran was prescribed an oral 
bronchodilator and told to use it on a daily basis.  In 
December 2005, the veteran was prescribed inhalational anti-
inflammatory medication.  It is noted that the clinical 
evidence has not shown the need for at least monthly visits 
to a physician for exacerbations; or intermittent courses of 
systemic corticosteroids required for the veteran's service 
connected asthma.  Thus, a rating in excess of 30 percent at 
any time during the appeal period is not warranted.

The veteran would not be entitled to a higher rating under 
any analogous code for his pulmonary condition during this 
period.  See Diagnostic Codes 6600, 6603, 6604.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

Entitlement to a compensable rating for right wrist scars is 
denied.  

Entitlement to a rating in excess of 10 percent for reactive 
airway disease between April 20, 2004, to March 22, 2005, and 
a rating in excess of 30 percent for reactive airways disease 
effective March 23, 2005, is denied.


REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).

Service medical records indicate that the veteran complained 
of back and right knee pain.  The veteran claims that he 
currently suffers from conditions of the upper and lower 
back, and right knee; and that these conditions were incurred 
in service as evidenced by his service medical records.  The 
examinations of record are inadequate to resolve these 
issues.  
Service medical records indicate that, in July 2001, a piece 
of brake became logged in the veteran's left eye while he was 
working in the motor pool.  A small metal fragment was 
removed, and the injury was noted to have resolved later that 
month. 

A VA optometry examination was conducted in January 2005.  
The diagnoses were normal examination, history of eye trauma, 
and refractive error.  In March 2005, the examiner clarified 
his examination report.  The examiner essentially stated that 
eye trauma such as from a metal fragment would not decrease 
an individual's visual field.  The examiner also noted that 
the metal fragment was removed in service, there are no 
residuals of the injury to the left eye, and the veteran's 
central visual acuity was 20/20.  

The veteran asserts that he has loss of his field of left eye 
vision due to the inservice eye injury.  The veteran is 
entitled to a thorough examination which takes into account 
all relevant background information, including prior medical 
evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  The 
examiner who conducted the 2005 examination could not 
remember if he ever reviewed the veteran's medical records.  
Therefore, the veteran should be afforded another eye 
examination.  

The veteran contends that he has allergic rhinitis which was 
caused by his service-connected asthma.  The examinations of 
record are inadequate to resolve this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a back or right leg 
conditions, left eye, and allergic 
rhinitis that are not currently on file.

2.   Schedule the veteran for an 
orthopedic examination to assess the 
nature, time of onset, and etiology of any 
current conditions related to his claimed 
upper back, lower back, and right knee 
disabilities. The claims folder, must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history, and the examiner is asked to 
confirm that he or she has reviewed the 
claims folder.  The examiner should list 
all of the veteran's current diagnoses 
relating to the upper back, lower back and 
right knee.  An opinion should be rendered 
as to whether it is at least as likely as 
not that any diagnosed condition is 
related to the complaints and findings in 
his service medical records.

3.  The RO should schedule the veteran for 
an appropriate VA examination to assess 
the nature, time of onset, and etiology of 
any current left eye condition he may now 
have.  The claims folder must be made 
available to the examiner for a review of 
the veteran's pertinent medical history, 
and the examiner is asked to confirm that 
he or she has reviewed the claims folder.  
The examiner should list all of the 
veteran's current diagnoses relating to 
the left eye.  An opinion should be 
rendered as to whether it is at least as 
likely as not that any diagnosed condition 
is related to the complaints and findings 
in his service medical records.

4.  The RO should schedule the veteran for 
an appropriate VA examination to assess 
the nature, time of onset, and etiology of 
an allergic rhinitis.  The veteran's 
claims folder in its entirety must be made 
available to the examiner for review.  The 
specialist should be requested to render 
an opinion as to whether the veteran 
currently has allergic rhinitis, and if 
so, whether it is at least as likely as 
not that it is the result of, or is 
aggravated by service or by the veteran's 
service- connected reactive airway 
disease. 

5.  Then readjudicate the claims.  If they 
continue to be denied, send the veteran 
and his representative an supplemental 
statement of the case and give them time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


